     Case 2:18-cv-07465-NJB-MBN Document 45-2 Filed 08/19/19 Page 1 of 8



                        UNITED STATES DISTRICT COURT
                       EASTERN DISTRICT OF LOUISIANA
  WAYLAND COLLINS, CANDY KELLY AND                         CIVIL ACTION
  ALVIN POLK
                    Plaintiffs                             NO. 2:18-CV-07465

  VERSUS                                                   JUDGE: NANNETTE
                                                           JOLIVETTE BROWN
  JOHN C. BENTON d/b/a Q&M MOTOR
  TRANSPORTS, MARK INGLE AND                               MAGISTRATE: MICHAEL B.
  NORTHLAND INSURANCE COMPANY                              NORTH


                              Defendants



REPLY MEMORANDUM IN SUPPORT OF MOTION FOR LEAVE OF COURT
   TO FILE COUNTERCLAIM AND SUPPLEMENTAL AND AMENDING
             ANSWER AND AFFIRMATIVE DEFENSES


MAY IT PLEASE THE COURT:
       Defendants, John C. Benton d/b/a Q&M Motor Transports, Mark Ingle, and

Northland Insurance Company, submit this Reply Memorandum in response to Plaintiffs’

Memorandum in Opposition and in further support of Defendants’ Motion for Leave of

Court to File a Counterclaim against Plaintiffs, Wayland Collins, Candy Kelly, and Alvin

Polk and Defendants’ Motion for Leave of Court to file a Supplement and Amending

Answer and Affirmative Defenses to include the defense of fraud.

       Plaintiffs’ Opposition, Rec. Doc. 43, is devoid of any arguments that Defendants’

Counterclaim is procedurally defective. Plaintiffs’ arguments are centered around the

contention that that Defendants’ proposed Counterclaim fails to state a valid claim of fraud
     Case 2:18-cv-07465-NJB-MBN Document 45-2 Filed 08/19/19 Page 2 of 8



and that the Supplemental and Amending Answer fails to state the defense of fraud with

particularity.

       In Peaker Energy Group, LLC, v. Cargill, Inc., CIV.A. 14-2106, 2015 WL 4879415,

at *6 (E.D. La. Aug. 14, 2015), Judge Englehardt noted:

                 …courts must realistically observe that “there is no single
                 construction of Rule 9(b) that applies in all
                 contexts.” Grubbs, 565 F.3d at 188. Indeed, the Fifth Circuit
                 has explained that the “ ‘time, place, contents, and identity’
                 standard is not a straitjacket for Rule 9(b).” Id. at 190. “Rather,
                 the rule is context specific and flexible....” Id. On the other
                 hand, a relator cannot bypass Rule 9(b)'s pleading requirements
                 simply by premising its allegations “on information and
                 belief.” Thompson, 125 F.3d at 903. To the contrary, though
                 fraud may be alleged on information and belief if the “facts
                 relating to the fraud are peculiarly within the perpetrator's
                 knowledge,” the complaint nevertheless “must set forth a
                 factual basis for such belief.” Id.

Here, there are certain facts that are peculiarly within the Plaintiffs’ knowledge, but the

Defendants have set forth particular allegations along with allegations based upon

information and belief that set forth a factual basis for Defendants’ beliefs.

       I.        Defendants justifiably relied on the Plaintiffs’ Misrepresentations that
                 resulted in injury

       Plaintiffs’ Opposition misrepresents the allegations contained in Defendants’

counterclaim by citing only four words of paragraph 13. See Rec Doc. 43, p. 15 and Rec.

Doc. 31-4. Defendants have maintained that they dispute that the accident occurred as

alleged by Plaintiffs and that if one did occur it was intentionally caused by the Plaintiffs.

Despite these beliefs, both Northland and John C. Benton d/b/a Q&M Motor Transports

acted in reliance on plaintiffs’ misrepresentations. Plaintiffs’ actions in staging this


                                                 2
     Case 2:18-cv-07465-NJB-MBN Document 45-2 Filed 08/19/19 Page 3 of 8



accident have resulted in a trickle-down effect. Mark Ingle went from having a flawless

driving record to having an (alleged) accident and a citation on his driving record that made

him effectively uninsurable by any insurer, not just Northland. As a result, John C. Benton

fired Ingle in reliance on the Plaintiffs’ misrepresentations as to how the accident occurred.

Furthermore, Northland relied on Plaintiffs’ misrepresentations as to how the accident

occurred and cancelled coverage to Q&M Motor Transports based on these

misrepresentations. Just because the Defendants dispute how the accident occurred does

not mean that the actions taken by Defendants were not in reliance on the Plaintiffs’

misrepresentations. In fact, the Defendants only took those actions because of plaintiffs’

misrepresentations regarding the accident.

       II.    Plaintiffs’ reliance on Orders issued by other Judges in this District is
              misplaced

       Despite what plaintiffs argue in their Opposition, Defendants’ allegations in their

Counterclaim are distinguishable from the respective defendants’ allegations in Thomas,

et al v. Chambers, et al, Docket No. 18-4373, Reef v. Werner, et al, Docket No. 18-8350

and Reese v. Great West, et al, Docket No. 18-8336. Here, Defendants’ fraud allegations

contained in their Counterclaim and the affirmative defense of fraud set forth in their

Supplemental and Amending Answer are pled in more detailed specifics than those that

were alleged in Thomas, Reef and Reese. In paragraph 9 of the Counterclaim, the

Defendants outlined the contact between Wayland Collins with Raphus Adams, Ryan

Harris and Cornelius Garrison along with Alvin Polk’s contact with Cornelius Garrison




                                              3
     Case 2:18-cv-07465-NJB-MBN Document 45-2 Filed 08/19/19 Page 4 of 8



and Sean Alfortish setting forth with particularity the date and times that supports

Defendants allegations that the alleged accident was actually staged.

       Defendants’ allegations in the Counterclaim when read in its entirety sufficiently

specifies “the who, what, when, and where” as required by the Fifth Circuit in Williams v.

WMX Techs, Inc., 112 F.3d 175, 178 (5th Cir. 1997). In particular, Defendants allege that

Collins, as the driver, and Polk and Kelly, as the passengers, misrepresented the accident

and/or staged the accident on August 9, 2017, that occurred on Interstate 10 near the 510

South exit. Furthermore, Defendants have alleged real damages in terms of increased

policy premiums and lost wages that they have experienced as a result of Plaintiffs’

misrepresentations regarding the accident.

       Also, Plaintiffs’ reference to Judge Fallon’s Order in Reese v. Great West Casualty

Co., et al, No. 18-cv-8336 is not accurate. The Order did not address a counterclaim filed

by the Great West defendants but a Motion for Leave to file Amended Answer. Moreover,

plaintiffs conveniently omitted that the part of the Order where the Court noted “that

Defendants’ right to bring fraud claims against Plaintiffs in connection with this case are

reserved.” See Rec. Doc. 40.

       III.   Plaintiffs’ Phone Calls Support Inference of Fraud

       Plaintiffs submit that the numerous phone calls between Wayland Collins and

Raphus Adams, Ryan Harris and Cornelius Garrison, respectively, occurred because they

are friends or business acquaintances. Defendants specifically outlined Wayland Collins’

call history with Raphus Adams, Ryan Harris and Cornelius Garrison, as well as Cornelius


                                             4
     Case 2:18-cv-07465-NJB-MBN Document 45-2 Filed 08/19/19 Page 5 of 8



Garrison’s call to Alvin Polk after the accident to establish the volume of calls and the

timing between these calls with these individuals. All of these phone calls support the

inference of fraud by Collins and Polk in staging the accident.

       Additionally, Plaintiffs claim that Ryan Harris purchased t-shirts on August 8, 2017

from Wayland Collins’ business, Divine Graphix and Printing, for RJ’s Landscaping, LLC,

and that this purchase is the basis for the increased volume of calls between Collins and

Harris after the accident. However, a search for RJ’s Landscaping, LLC and Ryan Harris

on the Louisiana Secretary of State website indicates that there are no records to support

that RJ’s Landscaping, LLC even exists.1 The search results for RJ’s Landscaping, LLC

return: 1) RJ Lawn Care and Landscaping managed by Ryan Williams, Jr. in Laplace,

Louisiana, and 2) RJL Landscaping Services, LLC with sole member Raymond Jason Little

in St. Francisville, Louisiana. See Exhibit A, Louisiana Secretary of State search results.

Moreover, Wayland Collins and Alvin Polk admitted that they are business partners in

Divine Graphix & Printing.2 However, Alvin Polk denied knowing Ryan Harris in his

deposition.3

       Plaintiffs argue “[t]o be clear, not once did Mr. Collins call Mr. Garrison.”4 Despite

this assertion, Wayland Collins in fact called Cornelius Garrison on August 9, 2017 at 9:13

p.m., shortly after he contacted Raphus Adams.5 After contacting Cornelius Garrison,



1
  See Exhibit A, Louisiana Secretary of State search results.
2
  See Exhibit B, pgs. 15-16 from the Deposition of Wayland Collins and Exhibit C, pgs. 89-90 from the
Deposition of Alvin Polk.
3
  See Exhibit C, pg. 92, l. 14-15 from the Deposition of Alvin Polk.
4
  See Rec. Doc. 43, pg. 21.
5
  See Rec. Doc. 31-6.

                                                   5
        Case 2:18-cv-07465-NJB-MBN Document 45-2 Filed 08/19/19 Page 6 of 8



Wayland Collins proceeded to contact Alvin Polk. The timing and the sequencing of these

phone calls is highly suspicious and supports the inference of fraud regarding the accident.

Moreover, Plaintiffs’ call history with these individuals in connection with the similar

lawsuits filed by these individuals provide facial plausibility that allows this “court to draw

the reasonable inference that the [defendants-in-counterclaim are] liable for the misconduct

alleged,” the staged accident. Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009).

          Also, plaintiffs admit that Cornelius Garrison called Alvin Polk on August 10,

2017.6 There are two interesting points regarding this phone call. First, the timing of

Garrison’s phone call at 12:07 a.m. to Polk was during Polk’s visit to New Orleans East

Hospital for treatment of his alleged injuries. See Exhibit D, NOEH Discharge Orders.

Second, Polk denied knowing Garrison in his deposition and specifically stated that he has

no idea if Collins knows Garrison, as reflected in the following testimony:

                  Q. Okay. What about Cornelius Garrison; do you know him?
                  A. No.
                  Q. You don’t know him?
                  A. No.
                  Q. Do you if Mr. Collins knows him?
                  A. No. I don’t know. No.
                  …
                  Q. Have you ever heard Mr. Collins mention the name Cornelius Garrison?
                  A. No.7

          Defendants find it highly suspicious that Polk would deny knowing Garrison since

he received a phone call from Garrison after the accident. Moreover, Plaintiffs argue that



6
    See Rec. Doc. 43, pg. 21.
7
    See Exhibit C, pg. 91, l. 24-25 and pg. 92, l. 1-5; 16-18 from the Deposition of Alvin Polk.



                                                       6
        Case 2:18-cv-07465-NJB-MBN Document 45-2 Filed 08/19/19 Page 7 of 8



Garrison supplies t-shirts to Divine Graphix, the same business in which Polk is partners

with Collins, yet Polk denied knowing Garrison and denied ever hearing Collins mention

Garrison’s name. See Exhibit C. It is also interesting that Polk denies knowing his business

partner’s best friend, Raphus Adams.8

                                       CONCLUSION

          Defendants, John C. Benton d/b/a Q&M Motor Transports, Mark Ingle and

Northland Insurance Company, have asserted a valid claim for fraud in their Counterclaim

with particularity and upon information and belief that was made in good faith against

Plaintiffs. Furthermore, Defendants have asserted a valid affirmative defense of fraud in

the Supplemental and Amending Answer. Therefore, Defendants, John C. Benton d/b/a

Q&M Motor Transports, Mark Ingle and Northland Insurance Company, pray that their

Motion for Leave be deemed good and sufficient and that leave to file their Counterclaim

and Supplemental and Amending Answer be granted.




8
    See Exhibit C, pg. 92, l. 11-13.



                                             7
     Case 2:18-cv-07465-NJB-MBN Document 45-2 Filed 08/19/19 Page 8 of 8



                                           Respectfully submitted,
                                           LARZELERE PICOU WELLS
                                                  SIMPSON LONERO, LLC
                                           3850 N. Causeway Boulevard
                                           Suite 500 – Two Lakeway Center
                                           Metairie, Louisiana 70002
                                           Telephone: (504) 834-6500
                                           Facsimile: (504) 834-6565
                                           E-mail: mwells@lpwsl.com
                                                   kfonte@lpwsl.com

                                    BY:        /s/ Morgan J. Wells, Jr.
                                           MORGAN J. WELLS, JR. (#18499)
                                           KRISTINA J. FONTE (#30910)

                                           ATTORNEYS FOR DEFENDANTS,
                                           JOHN C. BENTON d/b/a Q&M MOTOR
                                           TRANSPORT, MARK INGLE, AND
                                           NORTHLAND INSURANCE COMPANY

                              CERTIFICATE OF SERVICE

       I hereby certify that on this 19th day of August, 2019, I electronically filed the

foregoing with the Clerk of Court by using the CM/ECF system, which will send a notice

of electronic filing to all counsel registered for electronic service. I further certify that I

have served a copy of the foregoing pleading on all parties to this proceeding not registered

for electronic service, by e-mailing, faxing, and/or mailing the same by United States Mail,

properly addressed and postage prepaid.



                                                   /s/ Morgan J. Wells, Jr.




                                              8
